Citation Nr: 1729936	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-25 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel







INTRODUCTION

The Veteran served on active duty to include from November 25, 1990 to June 4, 1991; from July 1, 1991 to September 29, 1991; and from May 17, 2007 to June 17, 2008.  He also had active duty for training (ACDUTRA) from October 20, 1987 to March 19, 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

Service treatment records show that the Veteran complained of neck pain in December 1987 that had been present for two months.  It was noted that the Veteran had a muscle strain.  

In an August 2013 statement, the Veteran contended that he felt pain in his neck after sustaining an injury to the left side of his chest while participating in martial arts training in Iraq in April 2008.  

An MRI of the Veteran's cervical spine from December 2008 revealed bulging discs at C5-6 and C6-7.  A nerve conduction study from February 2009 revealed that the Veteran has right C7 radiculopathy.  Private medical records in April 2011 show that the Veteran underwent an anterior cervical discectomy at C5-6.

It does not appear that a VA examination has been conducted in conjunction with the Veteran's claim for service connection for a cervical spine disability.  In light of the above, an examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from October 2009 to present.  If no records exist the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses     of all medical care providers who have treated him for     his cervical spine disability.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Schedule the Veteran for a VA cervical spine examination to address the Veteran's claim for service connection for the cervical spine disability.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability had its onset during a period of service or is otherwise related to military service.  Please state why or why not. In rendering this opinion, the examiner should address the muscle strain in December 1987 during a period of active duty for training, his report of pain in      his neck after sustaining an injury to the left side of his chest while participating in martial arts training in Iraq in April 2008, and the December 2008 MRI (6 months after discharge) that revealed bulging discs at C5-6 and C6-7.  
A complete rationale should be provided for all opinions and conclusions expressed.

4.  After completing the requested actions, and any additional action warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished       a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




